Filed 7/31/13 Reilly v. Inquest Technology CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


PETER REILLY,

     Plaintiff and Respondent,                                         G047487

         v.                                                            (Super. Ct. No. 30-2009-00333233)

INQUEST TECHNOLOGY, INC., et al.,                                      OPINION

     Defendants and Appellants.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Frederick Paul Horn, Judge. Affirmed.
                   Gordee, Nowicki & Augustini and Bryan Arnold for Defendants and
Appellants.
                   Law Offices of Anthony Kornarens and Anthony Kornarens for Plaintiff
and Respondent.
              This is the second appeal we have considered following a jury’s general
verdict and final judgment entered in favor of Peter Reilly in his action against Inquest
Technology, Inc. (Inquest), and its owners David Singhal and Pradeep Sethia (referred
collectively and in the singular as Inquest, unless the context indicates otherwise). In our
concurrently filed opinion Reilly v. Inquest Technology, Inc., et al. July 31, 2013,
G046291, (Reilly I), we affirmed the final judgment against Inquest, awarding Reilly
$2,065,702 for owed sales commissions. We rejected Inquest’s argument the trial court
erred by permitting the jury to consider and apply the Independent Wholesale Sales
Representatives Contractual Relations Act of 1990 (the Act) (Civ. Code, § 1738.10 et
seq.),1 created to protect sales representatives by mandating security and clarifying the
contractual duties of each party (§ 1738.10). We also determined there was substantial
evidence to support the jury’s findings regarding breach of contract and damages.
              In this appeal, Inquest appeals from an unopposed award of attorney fees,
arguing that if we determined in Reilly I the Act did not apply to Inquest, the attorney fee
award is improper and should be reversed. We affirm the $113,841.10 attorney fee
award.
                                               I
              We adopt and incorporate by reference the facts and analysis from our
opinion in Reilly I and will not repeat them here. Suffice it to say, we upheld the trial
court’s determination, the jury instructions, and the jury’s general and special verdicts,
finding, inter alia, Inquest violated its duty under the Act.
              Inquest acknowledges that under the Act, the prevailing party is entitled to
an award of attorney fees and costs. (§ 1738.16.) Because Inquest does not challenge the
amount of the award, and agrees the award is proper if the Act applies, additional
discussion is not necessary other than to adopt and incorporate by reference our analysis


1             All further statutory references are to the Civil Code.

                                               2
and discussion from Reilly I. Simply stated, the court properly granted summary
adjudication on the issue of whether the Act applied. Moreover, Inquest adopted a
deliberate but risky trial strategy to champion application of the Act before, during, and
after trial. After losing the case, it cannot be heard to complain now application of the
Act is objectionable or claim prejudicial error.
                                             II
              The postjudgment order awarding attorney fees is affirmed. Respondent
shall recover his costs on appeal.




                                                   O’LEARY, P. J.

WE CONCUR:



MOORE, J.



IKOLA, J.




                                             3